Title: To Thomas Jefferson from Richard Claiborne, 7 March 1781
From: Claiborne, Richard
To: Jefferson, Thomas



Sir
Richmond 7th. March 1781.

I feel so much concern about the horses that are to be impressed for the expedition against Portsmouth, that I beg leave to propose to your Excellency a method which may very possibly answer our wishes as the manner which has been practiced for two days past has proved ineffectual.
Impresses cannot be made in a Country which has for a long time, in repeated instances, suffered from the conduct of persons  who take upon themselves the priviledge to distrain from Individuals without proper authority, unless a party of men are detached upon the business. These with the Warrant from your Excellency and the instructions from myself wou’d be able to execute the duty with Justice to the Public and satisfaction to the People.
I have now in my Possession sixteen or twenty Continental horses which may be had at any moment. Were men mounted upon these with an Officer to command them they might proceed through the Country to Williamsburg and obtain a considerable Portion towards the Number wanted.
Tomorrow the time will expire in which this collection was to have been made but still the business must be done.
If this Proposal meets with the approbation of your Excellency and you will be pleased to order an officer and twenty men to be sent to me for the purpose the instructions shall be ready for him immediately.
I have the honor to be with great respect Your Excellency’s Most Obedient Humble Servant,

Rd. Claiborne DQMr.

